FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 07-35846

               Plaintiff - Appellee,             D.C. Nos. CR-04-00015-FVS
                                                           CV-06-00276-FVS
   v.

 OMAR LIZARRAGA-CEDANO,                          MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Eastern District of Washington
                     Fred L. Van Sickle, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Federal prisoner Omar Lizarraga-Cedano appeals pro se from the district

court’s order denying his 28 U.S.C. § 2255 habeas motion. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

sko/Research
        Lizarraga-Cedano contends that counsel was ineffective for failing to

adequately challenge 1) the probation officer’s recommended 2-level increase to

the offense level; 2) the sufficiency of the evidence supporting his conspiracy

conviction; and 3) the sufficiency of the evidence supporting his possession

conviction.

        Each of these contentions lacks merit because Lizarraga-Cedano has failed

to demonstrate a reasonable probability that the outcome of trial would have been

different, but for counsel’s alleged errors. See Strickland v. Washington, 466 U.S.
668, 694, 697 (1984).

        We construe appellant’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

        AFFIRMED.




sko/Research                               2                                    07-35846